Citation Nr: 0323920	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  01-09 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
disabling for a non-displaced fracture of the distal phalanx, 
right thumb.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1961 to October 
1962 and April 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1999 Hearing Officer 
Decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona, which granted compensation 
under 38 U.S.C.A. § 1151 for a right thumb injury with 
residuals of loss of strength and movement and assigned a 10 
percent disabling rating effective November 1997.  The 
veteran disagreed with the 10 percent rating and initiated 
the instant appeal.  As such, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of a disability rating to the present 
time.  See Fenderson v. West, 12 Vet. App. 119, 125-126 
(1999).
 

REMAND

In August 2002, the Board undertook development pursuant to 
38 C.F.R. § 19.9.   Specifically, the Board requested that 
the veteran be afforded an additional VA examination.  
Pursuant to the August 2002 development request, a VA 
orthopedic examination was performed.  The December 2002 
Report of VA examination has been obtained and associated 
with the veteran's claims folders.

Recently, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to decide 
claims based on new evidence that it develops or obtains 
without securing a waiver.  See Disabled American Veterans v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).  


In the instant case, while it appears that the veteran 
received a copy of the December 2002 VA examination, a waiver 
of review by the agency of original jurisdiction, i.e. the 
Phoenix RO, has not been secured from the veteran.  
Therefore, the veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent disabling for a non-
displaced fracture of the distal phalanx, right thumb, must 
be remanded to the RO.  Upon remand, the RO must review the 
evidence developed by the Board, specifically, the December 
2002 Report of VA examination, and adjudicate the claim 
considering that evidence, as well as evidence previously of 
record.  The Board is cognizant that review by the RO may 
indicate a need for further development.  

Finally, the Board notes that during the pendency of this 
claim, the rating criteria for ankylosis and limitation of 
motion of digits of the hand was amended, effective from 
August 26, 2002. See 67 Fed. Reg. 144, 48784-48787 (July 26, 
2002).  In the instant case, while the Board asked the 
physician, who conducted the December 2002 examination, to 
render a medical opinion taking into account the new rating 
criteria under diagnostic code 5228, the veteran has not been 
provided notice of the regulation changes, nor has he been 
given the opportunity to submit additional evidence or 
argument on this issue.  As the Board intends to rely on the 
new law, which has not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

Because of the reasons listed above and the court decision in 
Disabled American Veterans, supra, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1. The December 2002 Report of VA 
examination obtained by the Board 
pursuant to an August 2002 development 
request should be reviewed.   

2. The veteran should be notified that the 
rating criteria for evaluating ankylosis 
and limitation of motion of digits of the 
hand were amended, effective from August 
26, 2002. See 67 Fed. Reg. 144, 48784-
48787 (July 26, 2002).   A copy or summary 
of the applicable law to be considered 
must be attached.

3.  Thereafter, the veteran's claim of 
entitlement to an initial evaluation in 
excess of 10 percent disabling for a non-
displaced fracture of the distal phalanx, 
right thumb should be readjudicated.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


